Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, filed 1/27/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Rejections based on a newly cited reference(s) follow. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. US 2013/0295338 (hereinafter Keating) in view of Ding et al. CN 104002889 (hereinafter Ding).

Regarding claim 1, Keating teaches: a mobile 3D printing robot (Fig. 2) comprising:
a robot arm (Fig. 2, [0049] - - robotic arm);
a stand unit for the temporary setup of the robot arm on an underlying surface (Fig. 2, [0049] - - vehicle);
at least one 3D printing device having at least one printhead which is movable by the robot arm and is provided for dispensing at least one printing material (Fig. 2, [0049] - - robotic arm; [0092] - - perform on site 3D printing);
an electronic control unit, which is provided at least for actuating the 3D printing device ([0092] - - processors to control the fabricator to perform on site 3D printing); and
a receiving unit of a global navigation satellite system which is connectable at a predetermined fixed distance in relation to the printhead, wherein the control unit is 

But Keating does not explicitly teach: the stand unit including at least three stand legs which are arranged originating radially from a center axis;
each of the stand legs has multiple parts connected by joints so they are movable in relation to one another, wherein the stand unit is movable by the stand legs along the underlying surface.

However, Ding teaches: the stand unit including at least three stand legs which are arranged originating radially from a center axis (Fig. 1 and associated paragraph - - six legs);
each of the stand legs has multiple parts connected by joints so they are movable in relation to one another, wherein the stand unit is movable by the stand legs along the underlying surface (Fig. 1 and associated paragraph - - legs including waist joint, knee joint; the unit is movable by the legs).

Keating and Ding are analogous art because they are from the same field of endeavor.  They all relate to mobile robot system.

Keating, and incorporating stand legs, as taught by Ding.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve stability, especially when moving on rugged ground, as suggested by Ding (Background).

Regarding claim 2, the combination of Keating and Ding teaches all the limitations of the base claims as outlined above. 

Keating further teaches: a drive unit is provided for moving the 3D printing robot from a first printing position on the underlying surface into at least one second printing position on the underlying surface (Fig. 2, [0049] - - vehicle).

Regarding claim 3, the combination of Keating and Ding teaches all the limitations of the base claims as outlined above. 

Keating further teaches: the robot arm has a range which is sufficient to produce objects or object parts from the at least one printing material which have a dimension in at least one direction which is greater than a maximum dimension of the 3D printing robot in this direction (Fig. 2, [0034] – large scale 3D printing, wall is larger than the fabricator).

Regarding claim 4, the combination of Keating and Ding teaches all the limitations of the base claims as outlined above. 

Keating further teaches: the robot arm has a range which is sufficient to produce objects or object parts, a footprint of which on the underlying surface is arranged outside a footprint of an imaginary envelope of the stand unit projected perpendicularly onto the underlying surface (Fig. 2, [0034] – large scale 3D printing, wall is larger than the fabricator).

Regarding claim 5, the combination of Keating and Ding teaches all the limitations of the base claims as outlined above. 

Keating further teaches: the robot arm is mounted so it is rotatable in the stand unit (Fig. 2 - - the robot arm is rotatable).

Regarding claim 8, the combination of Keating and Ding teaches all the limitations of the base claims as outlined above. 

Ding further teaches: the stand legs are formed at least partially in structural light construction and/or in material light construction (Summary - - light weight, fast speed steering wheel mounting structure on each leg).
Keating and Ding are combinable for the same rationale as set forth.

Regarding claim 9, Keating teaches: a mobile 3D printing robot system comprising:
at least two mobile 3D printing robots ([0100] - - multiple mobile printers are used to expedite the printing process), wherein each of the at least two mobile 3D printing robots comprise:
a robot arm (Fig. 2, [0049] - - robotic arm);
a stand unit for the temporary setup of the robot arm on an underlying surface (Fig. 2, [0049] - - vehicle);
at least one 3D printing device having at least one printhead which is movable by the robot arm and is provided for dispensing at least one printing material (Fig. 2, [0049] - - robotic arm; [0092] - - perform on site 3D printing);
an electronic control unit, which is provided at least for actuating the 3D printing device ([0092] - - processors to control the fabricator to perform on site 3D printing); and
a receiving unit of a global navigation satellite system which is connectable at a predetermined fixed distance in relation to the printhead, wherein the control unit is furthermore provided for the purpose of executing the actuating of the 3D printing device as a function of data of the receiving unit ([0100] - - precise position tracking using GPS).
at least one electronic main control unit which has a data connection to the electronic control units of the at least two mobile 3D printing robots and is provided for the purpose of specifying predetermined parameters for the joint production of an object to the electronic control units of the at least two mobile 3D printing robots ([0100] - - 

But Keating does not explicitly teach: the stand unit including at least three stand legs which are arranged originating radially from a center axis;
each of the stand legs has multiple parts connected by joints so they are movable in relation to one another, wherein the stand unit is movable by the stand legs along the underlying surface.

However, Ding teaches: the stand unit including at least three stand legs which are arranged originating radially from a center axis (Fig. 1 and associated paragraph - - six legs);
each of the stand legs has multiple parts connected by joints so they are movable in relation to one another, wherein the stand unit is movable by the stand legs along the underlying surface (Fig. 1 and associated paragraph - - legs including waist joint, knee joint; the unit is movable by the legs).

Keating and Ding are analogous art because they are from the same field of endeavor.  They all relate to mobile robot system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D printing robot system, as taught by Keating, and incorporating stand legs, as taught by Ding.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve stability, especially when moving on rugged ground, as suggested by Ding (Background).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. US 2013/0295338 (hereinafter Keating) in view of Ding et al. CN 104002889 (hereinafter Ding) and further in view of Bosworth US 2019/0202554 (hereinafter Bosworth).

Regarding claim 6, the combination of Keating and Ding teaches all the limitations of the base claims as outlined above. 

Keating further teaches: the receiving unit is provided for receiving a global navigation satellite system ([0100] - - precise position tracking using GPS).

But the combination of Keating and Ding does not explicitly teach: a differential global position determination system.

However, Bosworth teaches: a differential global position determination system ([0086] - - differential global positioning system).

Keating, Ding and Bosworth are analogous art because they are from the same field of endeavor.  They all relate to mobile robot system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above 3D printing robot, as taught by the combination of Keating and Ding, and incorporating differential global positioning system, as taught by Bosworth.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve location accuracy, as suggested by Bosworth ([0086]).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. US 2013/0295338 (hereinafter Keating) in view of Ding et al. CN 104002889 (hereinafter Ding) and further in view of WU US 2017/0144377 (hereinafter WU).

Regarding claim 10, Keating teaches: a method for producing an object using at least one mobile 3D printing robot, the method comprising:
reading out predefined parameters, executed by an electronic control unit, for producing the object, wherein the predefined parameters include at least a plurality of target positions of a receiving unit of at least one mobile 3D printing robot ([0095], [0096] - - motion tracking; [0092] - - processor controls the robot arm based on motion tracking), wherein each of the at least one mobile 3D printing robots comprise:
a robot arm (Fig. 2, [0049] - - robotic arm);

at least one 3D printing device having at least one printhead which is movable by the robot arm and is provided for dispensing at least one printing material (Fig. 2, [0049] - - robotic arm; [0092] - - perform on site 3D printing);
an electronic control unit, which is provided at least for actuating the 3D printing device ([0092] - - processors to control the fabricator to perform on site 3D printing); and
a receiving unit of a global navigation satellite system which is connectable at a predetermined fixed distance in relation to the printhead ([0100] - - precise position tracking using GPS).

But Keating does not explicitly teach: the stand unit including at least three stand legs which are arranged originating radially from a center axis;
each of the stand legs has multiple parts connected by joints so they are movable in relation to one another, wherein the stand unit is movable by the stand legs along the underlying surface.

However, Ding teaches: the stand unit including at least three stand legs which are arranged originating radially from a center axis (Fig. 1 and associated paragraph - - six legs);
each of the stand legs has multiple parts connected by joints so they are movable in relation to one another, wherein the stand unit is movable by the stand legs 

Keating and Ding are analogous art because they are from the same field of endeavor.  They all relate to mobile robot system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Keating, and incorporating stand legs, as taught by Ding.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve stability, especially when moving on rugged ground, as suggested by Ding (Background).

But the combination of Keating and Ding does not explicitly teach: 
ascertaining an actual position of a printhead from the data of the receiving unit;
based on the ascertained actual position, assuming a first target position of the receiving unit within a predetermined tolerance interval;
dispensing at least one printing material at all target positions of the printing material which are provided at the first target position of the receiving unit;
assuming a second target position of the receiving unit within a predetermined tolerance interval;

and repeating the steps of assuming a next target position of the receiving unit and dispensing the at least one printing material at all target positions of the printing material which are provided at the next target position of the receiving unit, until the at least one printing material is dispensed at all predetermined target positions of the printing material.

However, WU teaches: 
ascertaining an actual position of a printhead from the data of the receiving unit ([0016] - - the locator equipped with a GPS, the locator senses current location of the printer head);
based on the ascertained actual position, assuming a first target position of the receiving unit within a predetermined tolerance interval ([0016] - - decide whether the printer head is located at a right position according to the received commands; the right position is a first target position);
dispensing at least one printing material at all target positions of the printing material which are provided at the first target position of the receiving unit ([0019] - - the processor adjusts the printer head so that the printing commands are precisely executed);
assuming a second target position of the receiving unit within a predetermined tolerance interval ([0016] - - decide whether the printer head is located at a right position according to the received commands; the right position is a second target position);

and repeating the steps of assuming a next target position of the receiving unit and dispensing the at least one printing material at all target positions of the printing material which are provided at the next target position of the receiving unit, until the at least one printing material is dispensed at all predetermined target positions of the printing material ([0019] - - the processor executes the saved printing commands one by one and controls the printer head to print on the table).

Keating, Ding and WU are analogous art because they are from the same field of endeavor.  They all relate to mobile robot system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Keating and Ding, and incorporating ascertaining actual positions and target positions, as taught by WU.  

One of ordinary skill in the art would have been motivated to do this modification in order to precisely execute printing commands, as suggested by WU ([0019]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUHUI R PAN/Primary Examiner, Art Unit 2116